11/14/2022



                                                                                  Case Number: DA 22-0362



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                       Supreme Court Cause No.DA 22-0362



  CHRISTINA SCHMID and JENNIFER
  POWERS,

                        Plaintiffs/Appellants,    GRANT OF ADDITIONAL
                                                  EXTENSION OF TIME TO
           -VS-                                  FILE APPELLEES' ANSWER
                                                          BRIEF
  JAE NOTTI, SUSIE NOTTI, and ET
  CATTLE COMPANY,LLC,

                       Defendants/Appellees.

         Pursuant to Jae Notti's, Susie Notti's, and ET Cattle Company,LLC's Motion

and Montana Rule of Appellate Procedure 26, for good cause appearing and noting

that Appellant does not object, Appellees are granted a twenty-eight-day extension

to file their Answer Brief. Appellees' Answer Brief shall be due December 7,2022.

         DATED this        day of November,2022.




4812-6457-6739, v. 1



                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 14 2022